Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Value Fund On December 16, 2009 Dreyfus Large Cap Value Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 49,080 shares of common stock issued by Citigroup Inc. (CUSIP No.: 172967101) (the "Common Stock") at a purchase price of $3.15000 per share including an underwriting discount of $0.07875 per share. The Common Stock was purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Morgan Stanley & Co. Incoporated BNP Paribas Securities Corp. ING Financial Markets LLC Lloyds TSB Bank Plc Barclays Capital, Inc. Brookfield Financial Corp. Commerzbank Capital Markets Corp. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Banca IMI S.P.A. RBS Securities. Inc. Raiffeisen Centrobank AG Sandler O'Neill & Partners, L.P. Banco Bilbao Vizcaya Argentiria, S.A. Commonwealth Securities Limited Calyon Securities (USA) Inc. Danske Bank A/S Itua USA Securities, Inc. Jeffries & Company, Inc. Keefe, Bruyette & Woods, Inc. KeyBanc Capital Markets, Inc. Macquarie Capital (USA) Inc. RBC Capital Markets LLC Sanford C. Bernstein & Co., LLC Santander Investment Securities, Inc. SG Americas Securities, LLC UniCredit Capital Markets, LLC BNY Mellon Capital Markets, LLC The Buckingham Research Group Incorporated Comerica Securities, Inc. Erste Group Bank AG FBR Capital Markets & Co. Lazard Capital Markets LLC National Bank of Greece S.A. NATIXIS PNC Capital Markets LLC Scotia Capital (USA) Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 4, 2010. These materials include additional information about the terms of the transaction.
